Citation Nr: 1536852	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left leg wound.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 8, 2011.

4.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 967 to April 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that granted service connection for bilateral hearing loss and assigned an initial noncompensable disability evaluation, effective November 14, 2007; and from June 1987 rating decision of the VA RO in Washington, D.C. denied service connection for a left leg wound.  Jurisdiction of the Veteran's case is currently with the VA RO in Baltimore.

In his October 2011 substantive appeal, the Veteran requested to testify during a hearing before a Veterans Law Judge in Washington, D.C.  In July 2015, his representative stated that the Veteran withdrew his hearing request.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  See 38 C.F.R. § 20.700 (a), (e) (2014).

A TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A November 2013 rating decision granted entitlement to a TDIU from February 8, 2011 to July 9, 2012.  His combined disability rating is 100 percent from July 9, 2012.  In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 1987 rating decision denied service connection for a left leg wound.  In an October 1987 signed statement, the Veteran disagreed with the RO's decision and requested a hearing at the Washington RO.  An October 1988 rating decision again denied service connection for a left leg wound.  The Board construes the Veteran's statement as a timely notice of disagreement with the June 1987 rating decision.  The issue must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The most recent VA examination for audiology was conducted in September 2010.  On July 7, 2015, the Veteran's representative reported that he talked by telephone with the Veteran that day who stated that his hearing had worsened since his last VA examination.  Given the evidence of a change in the condition, the Veteran is entitled to a new examination.  See e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment prior to February 8, 2011.

As the Veteran is already in receipt of a 100 percent schedular rating for his combined service-connected disabilities from July 9, 2012, it follows that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 would be rendered moot.  Nevertheless, in Bradley v. Peake, 22 Vet. App. at 293-94, the Court determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  The Court subsequently declared that if a veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. at 250. 

Thus, pursuant to Bradley and Buie, although entitlement to a 100 percent combined schedular rating was previously granted due to the combined impact of the Veteran's service-connected disabilities, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted on the basis of TDIU for one of the service connected disabilities and additional compensation totaling 50 percent or more.  Buie.

The claims file contains VA medical records dated to August 2009.  Information provided by the Social Security Administration includes VA medical records dated in April 2011 that suggests the Veteran continued to receive VA medical treatment.  Efforts should be made to obtain all medical records regarding his treatment at the VA medical centers (VAMCs) in Washington and Baltimore, dated since August 2009.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to service connection for a left leg wound.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. After completing the requested development, schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner. 


The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

The examiner should provide reasons for all opinions.

3. Schedule the Veteran for a VA examination by a physician for an opinion as to whether the service-connected disabilities (PTSD, bilateral pes planus with hallux valgus deformity and numbness of the feet, arthritis of the spine, arthritis of the left and right ankles, diabetes mellitus, type II, hypertension, degenerative changes of the right knee, coronary artery disease, detached left retina, hiatal hernia duodenal diverticulum, tinea pedis, bilateral sensorineural hearing loss, surgical scar, and erectile dysfunction) prevented the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience prior to February 8, 2011.

The examiner should note review of the claims folder and provide reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities prior to February 8, 2011, the opinion provider should cite examples of the types of employment the Veteran would have been able to perform.

The examiner should also address whether any one of Veteran's service connected disabilities (PTSD, foot, knee, spine, diabetes mellitus, heart, hearing or eye disabilities) individually has rendered him unable to secure or follow a substantially gainful occupation at any time since November 14, 2007.

If the examiner is unable to answer these questions without resort to speculation, the examiner should say whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would enable the opinion to be provided.

4. The AOJ should consider whether entitlement to a TDIU is warranted based upon any one of the Veteran's service connected disabilities alone (PTSD, foot, knee, spine, diabetes mellitus, heart, hearing or eye disorders), and adjudicate entitlement to SMC on account of being housebound.  

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




